—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of Police of the Suffolk County Police Department, dated August 7, 1996, which adopted the findings of a Hearing Officer, made after a hearing, finding the petitioner guilty of violating certain enumerated charges of misconduct and neglect, imposed a penalty of suspension of eight days, and demoted the petitioner from his rank of detective to a non-detective assignment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination of the Hearing Officer to sustain the charges against the petitioner was supported by substantial evidence (see, CPLR 7803 [4]; Matter of Lahey v Kelly, 71 NY2d 135, 140; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181). Moreover, under all of the circumstances, the penalty imposed by the respondent Commissioner, i.e., eight days suspension and loss of detective status, was not so disproportionate to the offenses committed as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233). Mangano, P. J., Rosenblatt, Joy and Krausman, JJ., concur.